236 F.2d 827
CONTINENTAL OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 15678.
United States Court of Appeals Fifth Circuit.
June 30, 1956.

Wm. R. Choate, W. V. Ballew, Jr., Roland B. Voight, Wallace B. Clift, Jr., Houston, Tex., Baker, Botts, Andrews & Shepherd, Houston, Tex., of counsel, for petitioner.
Willard W. Gatchell, Gen. Counsel for Federal Power Commission, Lambert McAllister, Asst. Gen. Counsel, Washington, D.C., Abraham R. Spalter, Atty., Washington, D.C., for respondent.
Before BORAH, RIVES and BROWN, Circuit Judges.
BORAH, Circuit Judge.


1
Due to the similarity of facts and identity of legal principles involved in this case with those in Stanolind Oil & Gas Co. v. Federal Power Commission, 236 F.2d 824, the petition for review herein is dismissed for lack of jurisdiction.


2
JOHN R. BROWN, Circuit Judge, dissenting.  For dissenting opinion see 236 F.2d 785.